[leaseamend7irvinecompany001.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 SEVENTH AMENDMENT TO
LEASE I. PARTIES AND DATE. This Seventh Amendment to Lease (“Amendment”) dated
[[FinalExecutionDate]],August 7, 2018 is by and between SPECTRUM OFFICE
PROPERTIES II LLC, a Delaware limited liability company (as successor in
interest to The Irvine Company LLC, a Delaware limited liability company,
formerly The Irvine Company, a Delaware corporation) (“Landlord”), and SPECTRUM
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). II. RECITALS. On
January 16, 1997, Landlord and Tenant entered into a lease for space in a
building located at 157 Technology, Irvine, California (“157 Technology
Premises”), which lease was amended by a First Amendment to Lease dated March
25, 2004, by a Second Amendment to Lease dated March 7, 2006, by a Third
Amendment to Lease dated February 12, 2006, by a Fourth Amendment to Lease dated
July 29, 2009, by a Fifth Amendment to Lease dated November 21, 2013 (the “Fifth
Amendment”) whereby approximately 21,960 rentable square feet of space in a
building located at 153 Technology, Irvine, California (“153 Technology
Premises”) was added and by a Sixth Amendment to Lease dated January 31, 2014.
The 153 Technology Premises and the 157 Technology Premises shall collectively
constitute the “Premises” under the Lease. The foregoing lease, as so amended is
hereinafter referred to as the “Lease”. Landlord and Tenant each desire to
modify the Lease to extend the Lease Term, to adjust the Basic Rent and to make
such other modifications as are set forth in “III. MODIFICATIONS” next below.
III. MODIFICATIONS. A. Basic Lease Provisions. The Basic Lease Provisions are
hereby amended as follows: 1. Item 5 is hereby deleted in its entirety and
substituted therefor shall be the following: “5. Lease Term: The Term of this
Lease shall expire on July 31, 2022.” 2. Item 6 is hereby amended by adding the
following: Basic Rent for the Entire Premises (i.e. 56,280 square feet): Months
of Term Monthly Rate Per Monthly Basic Rent or Period Rentable Square (rounded
to the nearest Foot dollar) 6/1/19 to 5/31/20 $1.62 $91,174.00 6/1/20 to 5/31/21
$1.69 $95,113.00 6/1/21 to 7/31/22 $1.77 $99,616.00 B. Brokers. Article XVIII of
the Lease is amended to provide that the parties recognize the following parties
as the brokers who negotiated this Amendment, and agree that Landlord shall be
responsible for payment of brokerage commissions to such brokers pursuant to its
separate agreements with such brokers: Irvine Management Company (“Landlord’s
Broker”) is the agent of Landlord exclusively and Hughes Marino, Inc. (“Tenant’s
Broker”) is the agent of Tenant exclusively. By the execution of this Amendment,
each of Landlord and Tenant hereby acknowledge and confirm (a) receipt of a copy
of a Disclosure Regarding Real Estate Agency Relationship conforming to the
requirements of California Civil Code 2079.16, and (b) the agency relationships
specified herein, which acknowledgement and confirmation is expressly made for
the benefit of Tenant’s Broker. By the execution of this Amendment, Landlord and
Tenant are executing the confirmation of the agency relationships set forth
herein. The warranty and indemnity provisions of Article XVIII of the Lease, as
amended hereby, shall be binding and enforceable in connection with the
negotiation of this Amendment. C. Right of First Offer. The provisions of
Section III.C of the Fifth Amendment entitled “Right of First Offer” shall
remain in full force and effect and exercisable by Tenant during the Term of the
Lease as extended by this Amendment. D. Right to Extend the Lease. The
provisions of Section III.D of the Fifth Amendment entitled “Right to Extend the
Lease” shall remain in full force and effect and exercisable by Tenant during
the Term of the Lease as extended by this Amendment. E. Signage. The provisions
of Section III.F of the Fifth Amendment entitled “Signage” shall remain in full
force and effect during the Term of the Lease as extended by this Amendment.
IOPLEGAL-4-44 8/6/18 - Lease 10779, Amendment 249685 - 2.2 1



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany002.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 F. Parking. The
provisions of Section III.H of the Fifth Amendment entitled “Parking” shall
remain in full force and effect during the Term of the Lease as extended by this
Amendment. G. Alterations. The fourth (4th) sentence of Section 7.3 of the Lease
entitled “Alterations” is hereby deleted in its entirety and the following shall
be substituted in lieu thereof: “Tenant shall obtain all required permits for
the Alterations, if any, and shall perform the work in compliance with all
applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for cosmetic Alterations not requiring a
permit, Landlord shall be entitled to a supervision/management fee in the amount
of 5% of the cost of the Alterations.” H. Security Deposit. Landlord
acknowledges that it does not presently hold a security deposit with respect to
the Lease, and Landlord acknowledges and agrees that it shall continue to waive
any requirement of Tenant to provide a security deposit during the Term of the
Lease as extended by this Amendment. I. Entry and Inspection. The first (1st)
sentence of Section 7.5 of the Lease entitled “Entry and Inspection” is hereby
amended so that the reference to “one hundred and eighty (180) days” shall be
deleted and “twelve (12) months” shall be substituted in lieu thereof. J.
Acceptance of Premises. Tenant acknowledges that the lease of the Premises
pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to any improvements to the Premises whatsoever
(but without limiting any maintenance, repair and replacement obligations of
Landlord under the Lease), except that Landlord hereby agrees to perform and
complete the “Landlord’s Work”, to perform and complete the Tenant Improvements,
and to provide Tenant with a “Landlord’s Contribution” and a “Discretionary
Allowance”, as each such term is defined in, and in accordance with the
provisions of, Exhibit X, Work Letter, attached hereto. K. Capital Upgrades.
Landlord acknowledges that the roofs of both of the Buildings in which the
Premises are located are scheduled to be re-roofed in the Expense Recovery
Period ending June 30, 2019. Landlord will use previously collected reserves to
pay for the cost of replacing the roofs, and Tenant shall not be responsible for
any additional costs (or receive any additional credit) should the actual cost
of the roofs be more or less than the amount of the roof reserve.
Notwithstanding the foregoing, once the new roofs are installed, Landlord will
start collecting a roof reserve for the next future roof replacement, and Tenant
will pay to Landlord the Tenant’s Share (as defined in the Lease) as part of the
Operating Expenses. For informational purposes only, the roof reserve estimates
for fiscal years 2018 and 2019 are $0.014/SF/month. L. Restoration.
Notwithstanding anything to the contrary contained in Sections 7.3 and/or 15.3
of the Lease, the parties confirm and agree that no alterations, fixtures
(excluding movable trade fixtures), additions or improvements installed or
constructed by Tenant in the Premises as of the date of this Amendment shall be
required to be removed by Tenant at the Expiration Date or sooner termination of
the Term of the Lease. IV. GENERAL. A. Effect of Amendment. The Lease shall
remain in full force and effect and unmodified except to the extent that it is
expressly modified by this Amendment. B. Entire Agreement. This Amendment
embodies the entire understanding between Landlord and Tenant with respect to
the modifications set forth in "III. MODIFICATIONS" above and can be changed
only by a writing signed by Landlord and Tenant. C. Defined Terms. All words
commencing with initial capital letters in this Amendment and defined in the
Lease shall have the same meaning in this Amendment as in the Lease, unless they
are otherwise defined in this Amendment. D. Corporate and Partnership Authority.
Each of Landlord and Tenant represents that each individual executing this
Amendment on its behalf is duly authorized to execute and deliver this Amendment
on behalf of such party and that this Amendment is binding upon it in accordance
with its terms. E. Counterparts; Digital Signatures. If this Amendment is
executed in counterparts, each is hereby declared to be an original; all,
however, shall constitute but one and the same amendment. In any action or
proceeding, any photographic, facsimile, or other copy of this Amendment may be
introduced into evidence without foundation. The parties agree to accept a
digital image (including but not limited to an image in the form of a PDF, JPEG,
GIF file, or other e-signature) of this Amendment, if applicable, reflecting the
execution of one or both of the parties, as a true and correct original. F.
California Certified Access Specialist Inspection. Pursuant to California Civil
Code § 1938, Landlord hereby states that the Premises have not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52(a)(3)). Pursuant to Section 1938 of the California Civil Code,
Landlord hereby provides the following notification to Tenant: “A Certified
Access Specialist IOPLEGAL-4-44 8/6/18 - Lease 10779, Amendment 249685 - 2.2 2



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany003.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises.” If Tenant, in
its sole and absolute discretion, requests to perform a CASp inspection of the
Premises, Tenant shall, at its cost, retain a CASp approved by Landlord
(provided that Landlord may designate the CASp, at Landlord’s option) to perform
the inspection of the Premises at a time agreed upon by the parties. It Tenant
elects to perform a CASp inspection of the Premises, Tenant shall provide
Landlord with a copy of any report or certificate issued by the CASp (the “CASp
Report”) and Tenant shall, at its cost, promptly complete any modifications
necessary to correct violations of construction related accessibility standards
identified in the CASp Report, notwithstanding anything to the contrary in the
Lease. Tenant agrees to keep the information in the CASp Report confidential
except as necessary for the Tenant to complete such modifications. V. EXECUTION.
Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above. LANDLORD: TENANT: SPECTRUM OFFICE PROPERTIES II LLC,
SPECTRUM PHARMACEUTICALS, INC., a Delaware limited liability company a Delaware
corporation By [[Executor 1 Signature]] By [[Tenant 1 Signature]]
Steven[[Executor M. Case1 Name]] Printed Name [[TenantKurt Gustafson 1 Name]]
[[Executor 1 Title Line 1]] Title [[Tenant 1 Title]] Executive Vice President
CFO Executor 1 Title Line 2]] By [[Executor 2 Signature]] [[ExecutorHolly
McManus 2 Name]] [[Executor 2 Title Line 1]] [[ExecutorVice President, 2 Title
Operations Line 2]] Office Properties [[ReviewerInitial1]] IOPLEGAL-4-44 8/6/18
- Lease 10779, Amendment 249685 - 2.2 3



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany004.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 EXHIBIT X WORK LETTER
DOLLAR ALLOWANCE As used herein, “Premises” shall mean the 153 Technology
Premises and the 157 Technology Premises Tenant has been in occupancy and
possession of the Premises since 2014, and the Premises are already improved
with tenant improvements accepted by Tenant. As an inducement for Tenant to
execute and deliver the Amendment whereby Tenant is extending the Term of the
Lease for 38 months, Landlord shall (i) complete certain tenant improvements
more particularly described (and defined as the Landlord’s Work) in Section I
below, (ii) provide to Tenant an allowance of $2.00 per rentable square feet of
the Premises for refurbishing the Premises, as more particularly described in
Section II below, or toward the cost of other tenant improvements as more
particularly described in Section III below, and (iii) provide to Tenant an
additional allowance of $66,000.00 for use by Tenant for the purposes described
in Section IV below. The tenant improvement work ("Tenant Improvement Work")
shall consist of the design and construction of all tenant improvements ("Tenant
Improvements”) required for the Premises pursuant to the approved plans and
specifications. Tenant shall employ its own architect and general contractor in
constructing the Tenant Improvements. Except for the refurbishment work, the
general contractor shall be selected and engaged by Tenant on the basis of a
competitive bid involving 2 general contractors designated by Landlord and 1
general contractor designated by Tenant and approved in writing by Landlord. The
work shall be undertaken and prosecuted in accordance with the requirements set
forth below. I. LANDLORD’S WORK Landlord shall, at Landlord’s sole cost and
expense [and without any deduction from either Landlord Contribution (as defined
in IV.A below) or the Discretionary Allowance (as defined in IV.A below)],
perform and complete on a turnkey basis, prior to March 31, 2019, the following
improvements: (i) install new finishes--utilizing building standard materials
and finishes--in two (2) sets of restrooms at 157 Technology Drive in accordance
with the pricing summary prepared by Casco Contractors dated May 7, 2018 and
(ii) install HVAC controls in accordance with the proposal prepared by Advanced
Automated dated April 26, 2018 (the “Landlord’s Work”). Landlord shall be solely
responsible (without deduction from the Landlord Contribution or inclusion in
Operating Expenses) for the cost of all permits, soft costs, and code compliance
upgrades required in connection with, or otherwise triggered by, the Landlord’s
Work. II. REFURBISHMENT WORK A. Tenant shall have the right to utilize all or
any portion of the Landlord Contribution (defined in Section IV.A below) to pay
for the cost of refurbishing the Premises (i.e., cosmetic work not requiring a
building permit, e.g., paint and carpeting) (“Refurbishment Work”). In such
event, Tenant shall not be required to comply with the provisions of Sections
III.A (other than the second sentence thereof), B, C, E, G, I, or J. Tenant
shall have the right to contract for and oversee such Refurbishment Work
directly, and in this regard, Tenant shall not be required to pay to Landlord
any supervision/management fee. Landlord shall reimburse Tenant for the costs of
the Refurbishment Work, up to the available amount of the Landlord Contribution
(and/or Discretionary Allowance, if applicable) as provided in Section IV.A
below. B. If, and to the extent, Tenant decides to utilize the Landlord
Contribution (and/or Discretionary Allowance, if applicable) for the cost of any
Tenant Improvements that require a building permit, Tenant shall comply with the
all of the provisions of Section III below. III. ARCHITECTURAL AND CONSTRUCTION
PROCEDURES. A. Concurrently with sign-off by Tenant, the space plans,
construction drawings and specifications for all improvements and finishes,
together with any changes thereto, shall be submitted to Landlord (with samples
as required) for review and approval by Landlord and its architect for the
Project. To the extent applicable, the build-out of the Tenant Improvements
shall include Landlord’s building standard tenant improvements, materials and
specifications for the Project. Should Landlord approve work that would
necessitate any ancillary Building modification or other expenditure by
Landlord, then except to the extent of any remaining balance of the “Landlord
Contribution” as described below, Tenant shall, in addition to its other
obligations herein, promptly fund the cost thereof to Landlord. B. All
construction drawings prepared by Tenant’s architect shall follow Landlord’s CAD
standards, which standards shall be provided to Tenant or its architect upon
request. IOPLEGAL-4-44 8/6/18 - Lease 10779, Amendment 249685 - 2.2 1



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany005.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 C. Landlord shall,
subject to the foregoing, approve or disapprove any submittal of plans or
specifications by Tenant within 5 business days following receipt thereof by
Landlord. D. Tenant shall use the electrical, mechanical, plumbing and fire/life
safety engineers and subcontractors designated by Landlord. All other
subcontractors shall be subject to Landlord’s reasonable approval, and Landlord
may require that any drywall and acoustical ceiling subcontractors be union
contractors. E. Tenant shall deliver to Landlord a copy of the final application
for permit and issued permit for the construction work. F. Tenant’s general
contractor and each of its subcontractors shall comply with Landlord’s
requirements as generally imposed on third party contractors, including without
limitation all insurance coverage requirements and the obligation to furnish
appropriate certificates of insurance to Landlord prior to commencement of
construction. G. A construction schedule shall be provided to Landlord prior to
commencement of the construction work, and weekly updates shall be supplied
during the progress of the work. H. Tenant shall give Landlord 10 days prior
written notice of the commencement of construction so that Landlord may cause an
appropriate notice of non-responsibility to be posted. I. Tenant and its general
contractor shall attend weekly job meetings with Landlord’s construction manager
for the Project. J. Upon completion of the work, Tenant shall cause to be
provided to Landlord (i) as-built drawings of the Premises signed by Tenant’s
architect, (ii) CAD files of the improved space compatible with Landlord’s CAD
standards, (iii) a final punchlist signed by Tenant, (iv) final and
unconditional lien waivers from all contractors and subcontractors, (v) a duly
recorded Notice of Completion of the improvement work, and (vi) a certificate of
occupancy for the Premises (collectively, the “Close-out Package”). Should
Tenant fail to provide complete CAD files compatible with Landlord’s standards
as required herein, Landlord may cause its architect to prepare same and the
cost thereof shall be reimbursed to Landlord by Tenant within 10 days of invoice
therefor. K. The work shall be prosecuted at all times in accordance with all
state, federal and local laws, regulations and ordinances, including without
limitation all OSHA and other safety laws. L. All of the provisions of the Lease
shall apply to any activity of Tenant, its agents and contractors, in the
Premises. M. It is understood that the Tenant Improvements shall be done during
Tenant’s occupancy of the Premises. In this regard, Tenant agrees to assume any
risk of injury, loss or damage to Tenant to the extent not the result of the
negligence or willful misconduct or Landlord or its agents or contractors. While
Landlord agrees to employ construction practices reasonably intended to minimize
disruptions to the operation of Tenant’s business in the Premises, and to advise
Tenant of any anticipated disruptions, Tenant acknowledges and agrees that some
disruptions may occur during the course of construction of the Tenant
Improvements, and in no event shall rent abate as the result of the construction
of the Tenant Improvements. Tenant shall pay for and cause Tenant’s furniture
and other equipment to be moved as reasonably necessary (including disconnecting
and reconnecting computers and telecommunications cabling equipment) so as to
facilitate the Tenant Improvement. N. All of the Tenant Improvements shall
become the property of Landlord and shall be surrendered with the Premises at
the expiration or sooner termination of the Lease, except that Landlord shall
have the right, by notice to Tenant given at the time of Landlord's approval of
Tenant’s plans and specifications, to require Tenant either to remove all or any
of the Tenant Improvements approved, to repair any damage to the Premises or the
Common Areas arising from such removal, and to replace any non-standard
Improvements so approved with the applicable standard improvement, or to
reimburse Landlord for the reasonable cost of such removal, repair and
replacement upon demand. If Landlord informs Tenant in writing that it will
require Tenant to remove certain Tenant Improvements, Tenant shall be allowed to
revise the space plans or construction drawings and specifications, as
applicable, whereby Tenant eliminates or mitigates the extent to which it will
have any removal obligations hereunder. Any such removals, repairs and
replacements by Tenant shall be completed by the Expiration Date or sooner
termination of the Lease. O. Tenant hereby designates Kurt Gustafson (“Tenant’s
Construction Representative”), Telephone No. (949) 743-9278, Email:
kurt.gustafson@sppirx.com, as its representative IOPLEGAL-4-44 8/6/18 - Lease
10779, Amendment 249685 - 2.2 2



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany006.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 and agent for all
matters related to the construction of the Tenant Improvements, including but
not by way of limitation, for purposes of receiving notices, approving
submittals and issuing requests for changes, and Landlord shall be entitled to
rely upon authorizations and directives of such person(s) as if given directly
by Tenant. The foregoing authorization is intended to provide assurance to
Landlord that it may rely upon the directives and decision making of the
Tenant’s Construction Representative with respect to the construction of the
Tenant Improvements and is not intended to limit or reduce Landlord’s right to
reasonably rely upon any decisions or directives given by other officers or
representatives of Tenant. Any notices or submittals to, or requests of, Tenant
related to this Work Letter and/or the construction of the Tenant Improvements
may be sent to Tenant’s Construction Representative at the email address above
provided. Tenant may amend the designation of its Tenant’s Construction
Representative(s) at any time upon delivery of written notice to Landlord.
Landlord shall not be liable in any way for any injury, loss or damage which may
occur to any work performed by Tenant, nor shall Landlord be responsible for
repairing any defective condition therein. IV. COST OF THE WORK A. Landlord
shall pay up to $112,560.00, based on $2.00 per rentable square foot of the
Premises ("Landlord Contribution"), of the final “Completion Cost” (as defined
below). Tenant acknowledges that the Landlord Contribution is intended only as
the maximum amount Landlord will pay toward approved Tenant Improvements and
Refurbishment Work (if applicable), and not by way of limitation, any
partitions, modular office stations, fixtures, cabling, furniture and equipment
requested by Tenant are in no event subject to payment as part of Landlord
Contribution. In the event the completion cost of the Tenant Improvement Work
and Refurbishment Work (if applicable) is less than the Landlord Contribution,
Landlord’s actual contribution toward the completion cost shall equal such
lesser amount, and Tenant shall have no right to receive any credit, refund or
allowance of any kind for any unused portion of the Landlord Contribution. In
addition, Landlord shall provide to Tenant an allowance not to exceed $66,000.00
(“Discretionary Allowance”) to be utilized towards (i) out-of-pocket expenses
incurred by Tenant for furniture, fixtures and equipment for the Premises, (ii)
toward any portion of the completion cost of the Tenant Improvements or the cost
of the Refurbishment Work (if applicable) that exceeds the Landlord
Contribution, or (iii) by written notice to Landlord not later than February 28,
2019, as a credit applied to Basic Rent commencing on June 1, 2019 until such
amount is exhausted. Tenant shall be reimbursed for expenses incurred pursuant
to item (i) or toward the cost of the Refurbishment Work in the preceding
sentence by submitting copies of all supporting third-party invoices to Landlord
by November 30, 2019. Tenant understands and agrees that any portion of the
Landlord Contribution or Discretionary Allowance not utilized by Tenant by
December 31, 2019, shall inure to the benefit of Landlord and Tenant shall not
be entitled to any credit or payment. B. Landlord shall fund the Landlord
Contribution (less deductions for the above-described supervision fee and
charges of Landlord’s architect) in installments as and when costs are incurred
and a payment request therefor is submitted by Tenant. Each payment request
shall include a copy of all supporting invoices, conditional progress payment
lien waivers (in the form prescribed by the California Civil Code) for labor and
materials incorporated in such payment request, unconditional lien waivers (in
the form prescribed by the California Civil Code) for labor and materials on the
basis of which payment has previously been by Landlord, and pertinent back-up
(including copies of Tenant’s payment checks to its contractors and suppliers).
Landlord shall fund the payment request within 30 days following receipt of the
application and supporting materials; provided that a 10% retention shall be
held on payments to Tenant until Landlord receives the complete Close-out
Package. The remaining balance of the Landlord Contribution shall be funded when
Landlord receives the complete Close-out Package. Prior to any payment by
Landlord hereunder, Tenant shall provide to Landlord in writing the address to
which such payment is to be delivered, together with a complete copy of the
construction contract(s) for the Tenant Improvements. C. For the sake of
clarity, Landlord acknowledges and agrees that Tenant shall have the right to
utilized the Landlord Contribution and Discretionary Allowance prior to the
commencement of the extension period (which extension period commences June 1,
2019) effected by this Amendment. IOPLEGAL-4-44 8/6/18 - Lease 10779, Amendment
249685 - 2.2 3



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany007.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 CAMPUS OFFICE GENERIC
SPECIFICATION IRVINE COMPANY Schedule I Tenant Improvement / Interior
Construction Outline Specifications (By Tenant/Tenant Allowance) Note During
preliminary walk throughs, construction management is to confirm re-use of
existing building components and provide direction to: 1) match existing , or 2)
provide new building standard at all remodel conditions; or 3) provide upgrade
to building standard based on project team input. Each suite to be reviewed on a
case-by-case basis. TENANT STANDARD GENERAL OFFICE: CARPET Direct glue broadloom
carpet. VINYL COMPOSITION TILE (VCT) 12” x 12” VCT Armstrong Standard Excelon.
WALLS Standard Walls: 5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs 16”
o.c., floor to ceiling construction. No walls shall penetrate the grid unless
required by code. All walls shall be straight, and parallel to building exterior
walls. All offices and rooms shall be constructed of a standard size and tangent
to a building shell or core wall. Exterior Walls (First Generation Only): 5/8”
gypsum drywall furring on 25 ga. metal studs, with R-13 insulation. PAINT Paint
finish, one standard color to be Benjamin Moore AC-40, Glacier White, flat
finish. Dark colors subject to Landlord approval. BASE 2-1/2” Burke rubber base;
straight at cut pile carpet, coved at resilient flooring and loop carpet. RUBBER
TRANSITION STRIP Transition strip between carpet and resilient flooring to be
Burke #150, color: to match adjacent V.C.T. PLASTIC LAMINATE Plastic laminate
color at millwork: Nevamar “Smoky White”, Textured #S-7-27T. CEILING 2x4 USG
Radar Illusions #2842 scored ceiling tile, installed in building standard 9/16”
or 15/16” T-bar grid. Continuous grid throughout. LIGHTING All spaces are to be
illuminated with building standard 2 x 4 direct/indirect fixtures, approved by
the Landlord. DOORS 1-3/4” solid core, 3’’-0” x 8’-10” plain sliced white oak,
Western Integrated clear anodized aluminum frames, Schlage “D” series “Sparta”
latchset hardware, dull chrome finish. OFFICE SIDELITES All interior offices to
have sidelite glazing adjacent to office entry door, 4’ wide x door height,
Western Integrated clear anodized aluminum frame integral to door frame with
clear tempered glass. WINDOW COVERINGS Vertical blinds: Mariak Industries PVC
blinds at building perimeter windows, Model M-3000, Color: Light Grey. TENANT
STANDARD MECHANICAL: HVAC General: Exterior corner spaces with more than one
exposure shall be provided with a separate zone. Conference Room (or Training
Room) 20’ x 13’ or larger shall be provided with a separate zone. Exterior zone
shall be limited to a single exposure and a maximum of 750 to 1000 square feet.
Campus Office Building: Interior and Exterior zone VAV boxes shall be connected
to the main supply air loop. Exterior zone VAV boxes shall be provided with
two-row hot water reheat coil. Interior zone shall be limited to a maximum of
2000 square feet. Air distribution downstream of VAV boxes shall be provided
complete with ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’
perforated return air grilles and air balance. All ductwork shall be sheet metal
constructed per SMACNA standards and insulated per the latest Title 24
requirements. Pneumatic thermostats with blank white cover shall be provided for
each zone. Thermostats shall be located adjacent to light switch at 48” above
finished floor. When the building utilizes DDC zone control, DDC system shall be
Andover and installed by AAS. DDC system shall be interfaced to the existing
Irvine Company network. Revised 11/10/15 IRVINE COMPANY OFFICE PROPERTIES THE
SPECIFICATIONS SET FORTH IN THIS OUTLINE ARE SUBJECT TO MODIFICATION FROM TIME
TO TIME AS DETERMINED TO BE NECESSARY OR APPROPRIATE BY THE LANDLORD



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany008.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 CAMPUS OFFICE GENERIC
SPECIFICATION IRVINE COMPANY Tenant Improvement / Interior Construction Outline
Specifications (Continued) TENANT STANDARD MECHANICAL (CONTINUED): Mid-Tech /
Manufacturing Building: Air distribution downstream of packaged rooftop units
and/or split system fan coil units shall be provided complete with ductwork,
2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air grilles and
air balance. All ductwork shall be sheet metal constructed per SMACNA standards
and insulated per the latest Title 24 requirements. Interior zone shall be
limited to a maximum of 2500 square feet. Packaged rooftop units and/or split
system units shall be connected to existing Irvine Company Energy Management
System. Thermostats shall be located adjacent to light switch at 48” above
finished floor. EMS shall be Andover and installed by AAS. New packaged rooftop
units larger than 5-ton shall be provided with seismic isolation curb with
minimum 1-inch spring deflection. New packaged rooftop units larger than 6.25
ton shall be provided with economizer with barometric relief damper. TENANT
STANDARD FIRE PROTECTION: FIRE PROTECTION Pendant satin chrome plated, recessed
heads, adjustable canopies, minimum K factor to be 5.62, located at center of 2’
x 2’ section of scored ceiling tile. Ceiling drops from shell supply loop.
TENANT STANDARD FIRE SPRINKLER: FIRE SPRINKLER  Hard pipe to be used. Any
substitutions to be submitted for Landlord review and approval prior to install.
 Center sprinkler head in 2x2 ceiling tile. TENANT STANDARD ELECTRICAL:
ELECTRICAL SYSTEM A 277/480 volt, three phase, four wire tenant metered
distribution section will be added to main service at Main Electrical Room.
Tenant Electrical Room, located within the lease space, as directed by the
Landlord, to include 277/480 volt and 120/208 volt panels, transformer, lighting
control panel, as required. All newly installed panels and distribution boards
shall have all branch circuit loads appropriately disaggregated per 2013 Title
24 requirements. Standard tenant electrical capacity will be provided in the
following capacity:  Lighting 277V: Minimum of 1.2 watt watts per s.f. 
General 277V Power: As required to accommodate tenant loads.  HVAC Power
277/480V: As required to accommodate the HVAC equipment.  General 120/208V
Power: Minimum of 8.0 watts per s.f. LIGHTING All spaces are to be illuminated
with building standard 2’ x 4’, direct/indirect fixtures based on one (1)
fixture per 96 square feet. All lighting in newly renovated areas (and
associated existing areas with renovations mandated by 2013 Title 24
requirements) are to be illuminated with building standard 2’x4’ direct/indirect
LED 0-10V dimmable fixtures based on (1) fixture per 96 square feet. Fixture to
be Focal Point TICLED-24-4000L-35 (FLUL-24-PS-4000L-35K-1C-VOLT-LD1-GRID
TYPE-EQ-WH) - All Fixtures should be ordered via Southern California
Illumination, contact rep at 949-622-3000. Any substitutions to these fixtures
must be reviewed/approved by the Landlord. All lighting in newly renovated areas
(and associated existing areas with renovations mandated by 2013 Title 24
requirements) are to be controlled by 2013 Title 24 compliant digital lighting
system, complete with room controller capable of full range 0-10V LED dimming,
occupancy sensors, daylight sensors (as required), and low voltage digital
switches as required for each respective enclosed space. Locate switches at 48”
to switch centerline. Digital control system shall be by Greengate or equal by
Wattstopper. Projects in excess of 10,000 square feet shall also have demand
responsive controls via input / output interface at each room controller
location with applicable low voltage conductors routed to tenant electrical room
for future connection to demand response system per 2013 Title 24 requirements.
Exit signs: Internally illuminated, white sign face with green text. OUTLETS
Power: Leviton “Decora” style 15 / 20 amp 125-volt specification grade white
duplex receptacle mounted vertically, 18” AFF to centerline, with a white
plastic coverplate. 2013 Title 24 controlled receptacles are to be plug load
controllable decorator receptacle, 15A, half control, white in color Legrand
#26252CHW. Receptacle relay shall be wired to room controller in respective
vicinity or enclosed space for controlled receptacle to shut off during periods
of vacancy. Revised 11/10/15 IRVINE COMPANY OFFICE PROPERTIES THE SPECIFICATIONS
SET FORTH IN THIS OUTLINE ARE SUBJECT TO MODIFICATION FROM TIME TO TIME AS
DETERMINED TO BE NECESSARY OR APPROPRIATE BY THE LANDLORD



--------------------------------------------------------------------------------



 
[leaseamend7irvinecompany009.jpg]
DocuSign Envelope ID: 48C8E935-A438-439F-97A1-A1DF19894B39 CAMPUS OFFICE GENERIC
SPECIFICATION IRVINE COMPANY Tenant Improvement / Interior Construction Outline
Specifications (Continued) TENANT STANDARD ELECTRICAL (CONTINUED): All furniture
systems will be assumed to be a four (4) circuit / eight (8) wire configuration.
All furniture system workstations are assumed to have personal computers only
and will be connected at a ratio of eight (8) workstations per four (4) circuit
/ eight (8) wire homerun. For each four circuit homerun, the two “general”
circuits shall be controlled circuits per 2013 Title 24 requirements and shall
be controlled by relays connected to the room controller in respective vicinity
or enclosed space for controlled receptacles in partitions to shut off during
periods of vacancy. All wall mounted furniture system communication feeds will
be provided with (2) 1 ½” conduit (non- fire rated / non-insulated walls) OR (2)
1-¼” conduit (fire rated / insulated walls); a 4S/DP box and a double-gang mud
ring in the wall. One (1) furniture system communication feeds will be assumed
to be capable of providing enough cabling capacity for eight (8) workstations.
Power and Telecom Feeds to systems furniture by Tenant to be via walls, furred
columns or ceiling J-box. All wall mounted general communication outlets in
non-fire rated / non-insulated walls will be provided a 2-gang mud ring and a
pull string in the wall. All wall mounted communication outlets in fire-rated
and insulated walls will be provided with ¾” conduit (voice and / or data only)
OR a 1” conduit (combination voice / data), stubbed into the accessible ceiling
space, 4S/DP box and a single gang mud ring in the wall. Cover plate, jacks and
cables by tenant. A single tenant telecom room will be provided with a single 4’
x 8’ backboard. An empty 2” conduit will be routed from this backboard to the
building’s main telephone backboard. An empty 4” conduit sleeve will be stubbed
into the accessible ceiling space. TENANT STANDARD WAREHOUSE/SHIPPING AND FLOORS
RECEIVING (IF APPLICABLE): Sealed concrete. WALLS 5/8” gypsum wallboard standard
partition, height and construction subject to Landlord approval. At furred
walls, paint to match Benjamin Moore AC-40 Glacier White. Provide rated
partition at occupancy separation, as required by code. CEILING Exposed
structure, non-painted. WINDOWS None. ACCESS 7’-6” H x 7’-6” W glazed service
doors. Glazing is bronze reflective glass. HVAC None. PLUMBING Single
accommodation restroom, if required. Sheet vinyl flooring to be Armstrong
Classic Corlon “Seagate” #86526 Oyster, with Smooth White FRP panel wainscot to
48” high. Painted walls and ceiling to be Benjamin Moore AC-40 Glacier White,
semi-gloss finish. LIGHTING T5 High Bay, 2 x 4 fixtures. OTHER ELECTRICAL
Convenience outlets; surface mounted at exposed concrete walls. SECURITY
Lockable doors. Revised 11/10/15 IRVINE COMPANY OFFICE PROPERTIES THE
SPECIFICATIONS SET FORTH IN THIS OUTLINE ARE SUBJECT TO MODIFICATION FROM TIME
TO TIME AS DETERMINED TO BE NECESSARY OR APPROPRIATE BY THE LANDLORD



--------------------------------------------------------------------------------



 